Citation Nr: 0931955	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-37 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Paul E. Newell, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

He testified before the undersigned Veterans Law Judge in 
January 2009.  A transcript of the hearing is of record.  

In February 2009, the Board remanded this case for further 
development.  The Board notes that in association with the 
BVA remand, a VA compensation examination was scheduled for 
in April 2009; however, the Veteran failed to report for that 
examination and has not provided good cause for his absence.  
He was notified in an April 2009 Supplemental Statement of 
the Case (SSOC) to contact the RO within 30 days if he was 
willing to report for his VA examination. A note in the file 
indicates that the SSOC was erroneously mailed to the wrong 
address, but was later sent to his attorney in June 2009.

The Veteran has not, however, indicated a willingness to 
provide a reason to reschedule his examination. His mere 
failure to report for his VA examination when, as here, is 
determined to be necessary to assess the severity of his 
disability, is, in and of itself, a ground for a summary 
denial of his claim for a higher rating. See 38 C.F.R. § 
3.655(b) (2008) (using 'shall' to denote a nondiscretionary 
denial of the claim for failure to report for a needed VA 
compensation examination). However, since the RO re-
adjudicated the claim, the Board will address it on the 
merits.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  




FINDING OF FACT

Throughout the rating period on appeal, bilateral hearing 
loss was manifested by no more than Level II impairment in 
his right ear and Level III in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his disorder. As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b) (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Throughout the rating period on appeal, his hearing loss is 
rated as non-compensable pursuant to DC 6100.  He underwent a 
VA audiological examination in December 2004. Testing 
revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
70
LEFT
25
30
60
75
85

On the basis of the findings shown above, the puretone 
average for the right ear was recorded as 54 decibels.  
Puretone average for the left ear was recorded as 63 
decibels.  Speech recognition was 88 percent for both the 
right and left ears.

Applying the findings of the December 2004 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  Considering that his right 
ear manifests an average puretone threshold of 54 decibels, 
with a 88 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss 
to be Level II impairment.  

His left ear manifests an average pure tone threshold of 63 
decibels, and 88 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss 
to be that of Level III impairment.  Applying these results 
to Table VII, a noncompensable evaluation is assigned.  

The Board has additionally considered an April 2007 VA 
examination report. This audiological examination revealed 
the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
50
55
LEFT
20
25
65
75
80

On the basis of the findings shown above, his puretone 
average for the right ear was recorded as 46.25 decibels.  
His puretone average for the left ear was recorded as 61.25 
decibels.  Speech recognition was 96 percent for the right 
ear and 98 percent for the left ear.  

Applying the findings of the April 2007 VA examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  Considering that his right 
ear manifests an average puretone threshold of 46.25 
decibels, with a 96 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing 
loss to be Level I impairment.  

His left ear manifests an average pure tone threshold of 
61.25 decibels, and 98 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his left ear 
hearing loss to be that of Level II impairment.  Applying 
these results to Table VII, a noncompensable evaluation is 
assigned.  

Further, as neither ear shows an exceptional pattern of 
hearing impairment under Table VIA, provisions of 38 C.F.R. 
§§ 4.86(a) or 4.86(b) are not for application.

VA outpatient treatment records in September 2004 and April 
2007, noted hearing loss but did not contain audiological 
testing results.  Furthermore, while a September 2004 private 
treatment record noted significant high frequency 
sensorineural hearing loss, puretone thresholds and speech 
discrimination percentages were not reported. 

In sum, the evidence does not support a compensable 
evaluation for bilateral hearing loss for any portion of the 
rating period on appeal.  In reaching this conclusion, the 
Board has considered the provisions set forth in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the 
Court held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the April 2007 VA examiner 
acknowledged the Veteran's statement that he "hears what he 
wants to hear" and did not notice too much of a problem. 
While neither this examiner nor the December 2004 VA examiner 
specifically addressed the functional effects caused by his 
bilateral hearing loss disability, no prejudice results 
because other evidence of record, to include outpatient 
treatment records, as well as his own statements and 
testimony, adequately reflected on this issue.  

For instance, at a private September 2004 visit, he 
complained of being unable to hear high pitches at all and 
had difficulty with everyday function. He additionally 
complained of an inability to hear high pitches at a 
September 2004 VA treatment visit.  At his January 2009 BVA 
hearing, he indicated that he used earphones to listen to the 
television because he had to raise the volume so high he did 
not want to annoy anyone. He additionally indicated that he 
often had to ask people to speak louder, had difficulty 
hearing on his cell phone, and was unable to hear birds 
chirping. 

Therefore, while the examinations conducted during the 
current appeal are defective under Martinak, the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  
Based on the findings above, referral for an extra-schedular 
rating is not warranted.

With respect to his claim, the Board has also considered his 
statements that his disability is worse.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's hearing loss disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in December 2004 and April 2007.  Moreover, he 
was afforded an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in January 2009.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


